
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.8.4


NON-DISCLOSURE, NON-SOLICITATION, NON-COMPETITION
AND INVENTION ASSIGNMENT AGREEMENT


        This Non-Disclosure, Non-Solicitation, Non-Competition and Invention
Assignment Agreement is made by and between UTI Corporation, a Maryland
corporation (hereinafter referred to collectively with any of its subsidiaries
as the "Company"), and Daniel C. Croteau (the "Employee").

        IN CONSIDERATION of the employment and continued employment of the
Employee by the Company, the Employee and the Company agree as follows:

        1.    Condition of Employment.    

        The Employee acknowledges that his employment with the Company is
contingent upon his agreement to sign and adhere to the provisions of this
Non-Disclosure, Non-Solicitation, Non-Competition and Invention Assignment
Agreement (the "Agreement").

        2.    Proprietary and Confidential Information.    

        (a)   The Employee agrees that all information, whether or not in
writing, of a private, secret or confidential nature concerning the Company's
business, business relationships, financial affairs or technical information
(collectively, "Proprietary Information") is and shall be the exclusive property
of the Company. By way of illustration, but not limitation, Proprietary
Information may include any confidential information provided by third parties,
including confidential customer information, discoveries, inventions, products,
product improvements, product enhancements, processes, methods, manufacturing
and engineering techniques, formulas, compositions, compounds, negotiation
strategies and positions, projects, developments, plans (including business and
marketing plans), research data, clinical data, financial data (including sales
costs, profits, pricing methods), personnel data, computer programs (including
software used pursuant to a license agreement), customer and supplier lists, and
contacts at or knowledge of customers or prospective customers of the Company.
The Employee will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval by an officer of the Company, either during or after
his employment with the Company, unless and until such Proprietary Information
has become public knowledge without fault by the Employee.

        (b)   The Employee agrees that all files, documents, letters, memoranda,
reports, records, data, sketches, drawings, models, notebooks, program listings,
computer equipment or devices, computer programs or other written, photographic,
or other tangible material containing Proprietary Information, whether created
by the Employee or others, which shall come into his custody or possession,
shall be and are the exclusive property of the Company to be used by the
Employee only in the performance of his duties for the Company and shall not be
copied or removed from the Company premises except in the pursuit of the
business of the Company. All such materials or copies thereof and all tangible
property of the Company in the custody or possession of the Employee shall be
delivered to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his employment. After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.

        (c)   The Employee agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his obligation to return materials and tangible property set
forth in paragraph (b) above also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee.

        3.    Invention Assignment.    

        (a)   The Employee agrees to fully and promptly disclose to the Company
any inventions, improvements, processes, procedures, techniques, documentation,
specifications, research, designs, files,

--------------------------------------------------------------------------------




methods, ideas, whether patentable or not (collectively referred to as
"Inventions"), which are created, made, conceived or reduced to practice by the
Employee or under the Employee's direction, whether or not during normal working
hours or on the premises of the Company. The Employee has attached hereto as
Schedule A, a list of Inventions as of the date of this Agreement which belong
to the Employee and which the Employee shall not assign to the Company (the
"Prior Inventions"), or, if no such list is attached, the Employee represents
that there are no such Prior Inventions.

        (b)   Any and all Inventions which the Employee may make, conceive,
discover or develop during the term of his employment with the Company shall be
deemed works made for hire under the applicable copyright laws, and it is
intended that all such Inventions shall be the sole and exclusive property of
the Company. The Employee agrees to assign and hereby does assign to the Company
all his rights and interests in all Inventions, patents, copyrights, trademarks,
and rights to royalties with respect to such Inventions, patents, copyrights,
and trademarks, including all proprietary rights, publication rights, display
rights, attribution rights, integrity rights, approval rights, publicity rights,
privacy rights, or moral rights associated therewith. The Employee understands
that this paragraph (b) shall not apply to Inventions which are made and
conceived by the Employee (i) not during normal working hours, (ii) not on the
Company's premises, (iii) not using the Company's tools, devices, equipment, or
Proprietary Information (as defined in Paragraph l), and (iv) not otherwise
related to the business of the Company. The Employee further understands that
this paragraph (b) shall not apply to Prior Inventions listed on Schedule A.

        (c)   The Employee agrees to cooperate fully with the Company, both
during and after his employment, to write and prepare all specifications and
procedures regarding such Inventions and otherwise aid and assist the Company to
procure, maintain, or enforce copyrights, patents or other intellectual property
rights relating to Inventions. The Employee agrees to sign all papers, including
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignment of priority rights, and powers of
attorney, which the Company deems necessary or desirable in order to protect its
rights and interests in Inventions. The Employee understands that he shall not
receive any special or additional compensation for performing his obligations
under this paragraph (c). If the Employee is called upon to render such
assistance after he leaves the Company, however, the Employee will be entitled
to reimbursement of any reasonable expenses incurred at the request of the
Company.

        4.    Other Agreements.    

        The Employee hereby represents that, except as the Employee has
disclosed in writing to the Company, the Employee is not bound by the terms of
any agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of his employment with the Company, to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party,
or to refrain from soliciting employees, customers or suppliers of such previous
employer or other party. The Employee further represents that his performance of
all the terms of this Agreement and the performance of his duties as an employee
of the Company do not and will not breach any agreement with any prior employer
or other party to which the Employee is a party (including without limitation
any non-disclosure or non-competition agreement), and that the Employee will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

        5.    Non-Competition and Non-Solicitation.    

        While employed by the Company, the Employee shall devote all of his
business time, attention, skill and effort to the faithful performance of his
duties for the Company. For a period of one (1) year after the termination or
cessation of Employee's employment for any reason, the Employee will not, in

2

--------------------------------------------------------------------------------




the geographical areas that the Company or any of its subsidiaries does business
or has done business at the time of Employee's departure, directly or
indirectly:

        (a)   Engage or assist others in engaging in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company's
business, including but not limited to any business or enterprise that develops,
manufactures, markets, or sells any product or service that competes with any
product or service developed, manufactured, marketed or sold, or planned to be
developed, manufactured, marketed or sold, by the Company or any of its
subsidiaries while the Employee was employed by the Company; or

        (b)   Either alone or in association with others (i) induce or attempt
to induce, any employee or independent contractor of the Company to leave
employment or other engagement with the Company, or (ii) hire, solicit or
recruit or attempt to hire, solicit or recruit for employment engagement as an
independent contractor, or any person who was employed by the Company at any
time during the term of the Employee's employment with the Company. This
restriction shall not apply to hire of any individual who has not been employed
by the Company for a period of six (6) months or more; or

        (c)   Either alone or in association with others, solicit, divert or
take away, or attempt to solicit, divert or take away, the business or patronage
of any of the clients, customers, business partners, investors or accounts of
the Company which were contacted, solicited or served by the Company at any time
during the term of the Employee's employment with the Company and regarding
which the Employee had either: (i) substantive contact; or (ii) access to
confidential information.

        6.    Not An Employment Contract.    

        The Employee acknowledges that this Agreement does not constitute a
contract of employment, either express or implied, and does not imply that the
Company will continue the Employee's employment for any period of time. This
Agreement shall in no way alter the Company's policy of employment at will,
under which both the Employee and the Company remain free to terminate the
employment relationship, with or without cause, at any time, with or without
notice. This at-will employment relationship may only be altered in a writing
signed by the President of the Company.

        7.    Return of Company Property.    

        The Employee agrees to return immediately upon the cessation of his
employment with the Company or earlier if requested by the Company, all Company
property including, but not limited to, keys, files, records (and copies
thereof), computer hardware and software, cellular phones, pagers, and Company
vehicle, which is in his possession or control. The Employee acknowledges he has
no ownership rights over such property. The Employee further agrees to leave
intact all electronic Company documents, including those, which he developed or
help develop during his employment.

        8.    General Provisions.    

        (a)    Entire Agreement.    This Agreement supersedes all prior
agreements, written or oral, between the Employee and the Company relating to
the subject matter of this Agreement. This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Employee and the Company. The Employee agrees that any change or
changes in his duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

        (b)    Interpretation.    If the Employee violates the provisions of
Section 5 of this Agreement, the Employee shall continue to be bound by the
restrictions set forth in Section 5 until a period of one (1) year has expired
without any violation of such provisions. If any restriction set forth in
Section 5 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be

3

--------------------------------------------------------------------------------




interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

        (c)    Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect or impair the validity or
enforceability of any other provision of this Agreement.

        (d)    Waiver.    No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion is effective only
in that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

        (e)    Employee Acknowledgment and Equitable Remedies.    The Employee
acknowledges that the restrictions contained in this Agreement are necessary for
the protection of the business and goodwill of the Company and considers the
restrictions to be reasonable for such purpose. The Employee agrees that any
breach of this Agreement is likely to cause the Company substantial and
irrevocable damage and that therefore, in the event of any breach of this
Agreement, the Employee agrees that the Company, in addition to any and all such
other remedies that may be available, shall be entitled to specific performance
and other injunctive relief without posting a bond.

        (f)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation or entity with which or into which the
Company may be merged or which may succeed to its assets or business, provided
however that the obligations of the Employee are personal and shall not be
assigned by the Employee.

        (g)    Subsidiaries and Affiliates.    The Employee expressly consents
to be bound by the provisions of this Agreement for the benefit of the Company
or any subsidiary or affiliate thereof to whose employ the Employee may be
transferred without the necessity that this Agreement be re-signed at the time
of such transfer.

        (h)    Governing Law, Forum and Jurisdiction.    This Agreement shall be
governed by and construed as a sealed instrument under and in accordance with
the laws of the Commonwealth of Pennsylvania (without reference to the conflicts
of law provisions thereof). Any action, suit, or other legal proceeding that is
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the Commonwealth of
Pennsylvania (or, if appropriate, a federal court located within Pennsylvania),
and the Company and the Employee each consents to the jurisdiction of such a
court.

        (i)    Captions.    The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

4

--------------------------------------------------------------------------------




        THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
FULLY UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

        UTI CORPORATION                             Date:   9/15/04

--------------------------------------------------------------------------------

  /s/  PAT LAWRENCE      

--------------------------------------------------------------------------------

        By:   Pat Lawrence, Executive Vice President,
Human Resources                                     EMPLOYEE                    
        Date:   September 15, 2004

--------------------------------------------------------------------------------

  /s/  DANIEL C. CROTEAU      

--------------------------------------------------------------------------------

Daniel C. Croteau (Signature)

5

--------------------------------------------------------------------------------




SCHEDULE A


        List of Prior Inventions:

        - None -

6

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.8.4



NON-DISCLOSURE, NON-SOLICITATION, NON-COMPETITION AND INVENTION ASSIGNMENT
AGREEMENT
SCHEDULE A
